Citation Nr: 0405766	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  99-11 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert D. Marcinkowksi, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from July 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran provided sworn testimony in support of his claim 
during a July 2003 videoconference hearing before the 
undersigned Veterans' Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
the hearing.

The veteran is claiming entitlement to service connection for 
PTSD.  He asserts that life-threatening situations that he 
experienced during the year he spent in Vietnam, attached to 
a transportation unit, included witnessing the dead body of a 
friend from his unit, M.C., who was shot by small arms fire 
in a latrine.  Another friend from Memphis, J.I.J., also died 
while he was in Vietnam.  He also recalled guarding an air 
strip, and being in convoys transporting supplies to troops 
in the field, which were attacked and ambushed.  He testified 
about one particular ambush, which occurred en route from Qui 
Nhon City to Pleiku sometime in the fall of 1966.

Review of the veteran's claims file and his July 2003 hearing 
testimony reveal several deficiencies in the evidence of 
record.  Although the veteran states that he was hospitalized 
upon several occasions during service, at Fort Hood, Texas; 
Fort Snelling, Minnesota; and at a Philadelphia Air Defense 
site which may have been the Valley Forge Army Hospital, the 
only service medical records available for review are his 
entrance medical examination and his discharge medical 
examination.  Several pieces of correspondence indicate that 
the veteran's service medical records were provided to the 
Nashville RO in 1970; however it is unclear what attempts to 
locate the records at the RO have been made.  Furthermore, it 
is unclear whether the hospital records from Texas and 
Minnesota have ever been 


specifically requested.  One request was made for records 
from the Valley Forge Army Hospital, however, no response has 
yet been associated with the claims file.

The veteran was hospitalized at the Memphis VA hospital in 
January and February 1986.  These records should be obtained.  
The veteran has also been receiving treatment from the 
Memphis Vet Center.  Records reflecting this treatment have 
not been requested or obtained, although the veteran's 
attorney has submitted a specific request pertaining to these 
records.  During the July 2003 hearing, the veteran testified 
that he had attended a professional program for PTSD for 
about three years while living in Washington, DC.  Further 
information should be obtained about when and where such 
treatment was provided, so that records may be obtained.

During the hearing on appeal, the veteran testified that he 
had received treatment at a mental institution in Memphis in 
1976.

The veteran has apparently applied for Social Security 
disability benefits upon multiple occasions and was rejected 
upon multiple occasions.  However, recent correspondence from 
his attorney indicates that he has reapplied, as of June 
2002.  Because medical records generated by the Social 
Security Administration and records collected by them could 
be relevant to his pending VA claim, any newly-generated 
records should be obtained from that Administration as well.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

The veteran was diagnosed with PTSD on VA examination in May 
2002.  The primary stressor described was an ambush when in 
route to An Khe.  His division was almost "wiped out" until 
air support arrived.  He did not specify the date of this 
action.  

Review of the veteran's claims file reveals that the RO has 
not rendered an initial determination as to whether the 
veteran engaged in combat.  A specific determination as to 
this issue must be made before a final decision on the claim 
for service connection can be reached.  The veteran's service 
personnel records reflect that his military occupational 
specialty was that of welder and a wheeled vehicle mechanic 
and that he participated in two campaigns; the Vietnam 
Counteroffensive Campaign and the Vietnam Counteroffensive 
Phase II.  See Gaines v. West, 11 Vet. App. 353 (1998).  
Whether he, as an individual, participated in combat is the 
issue which must be adjudicated on remand.  

If the claimed stressor for PTSD is not combat related, its 
occurrence must be corroborated by credible supporting 
evidence.  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  "Credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence."  
Id.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
including all hospitalization records 
from the Memphis VA Medical Center from 
January 1986 to the present.  The veteran 
should be asked to identify when and 
where he received PTSD treatment in 
Washington DC, so that these records may 
be obtained as well.

2.  After obtaining the necessary release 
forms, the RO should obtain any records 
from the Memphis Vet Center and the 
mental institution at 201 Poplar Avenue 
in Memphis reflecting treatment in 1976.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, 
including hospitalization records from 
Fort Hood, Texas in April and May 1967; 
Valley Forge, Pennsylvania from May 1967 
to November 1968; Fort Snelling, 
Minnesota in December 1968.  All efforts 
in this regard should be fully documented 
for the claims file.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's newly-filed 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran: witnessing the 
dead body of a friend from his unit, who 
was shot by small arms fire in a latrine; 
another friend from Memphis, who also 
died while he was in Vietnam; guarding an 
air strip; being in convoys transporting 
supplies to troops in the field, which 
were attacked and ambushed; the 
particular ambush, which occurred en 
route from Qui Nhon City to Pleiku 
sometime in the fall of 1966; an ambush 
when in route to An Khe, where his 
division was almost "wiped out" until 
air support arrived; and any other 
stressors identified by the veteran.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

6.  IF it is found that the veteran 
participated in combat or that any of the 
veteran's claimed stressor events are 
verified, The RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination by a board of two 
psychiatrists.  Send the claims folder to 
the examiners for review and the 
examiners should indicate that they have 
reviewed the claims folder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   The 
examiners should determine whether the 
veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the 
examiners should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


